Moon, J.,
concurring in part and dissenting in part.
I concur with the majority’s conclusion that claimant was an employee of Hill City Trucking at the time of his injury; however I disagree with the conclusion that claimant’s injury did not arise out of his employment.
The majority opinion contains the following assertion: “Because we find that the risk of injury to which Christian was subjected was one shared by all travelers, we conclude that Christian’s claim must fail under the ‘actual risk’ doctrine.” (emphasis added). I believe that this statement, as applied to the facts of this case, conflicts with existing Virginia law. As the majority correctly points out, Virginia has adopted the “actual risk” test. Under this test,
[i]t is not necessary . . . that the employee show that his presence on the street or highway where his . . . injuries are suffered exposes him to an increased hazard peculiar to the work and not common to the public generally. . . . Virginia, following the majority rule, has adopted what is known as the “actual risk test,” under which, in the words of Larson, ‘‘it is immaterial even whether the degree of exposure is increased, if in fact the employment subjected the employee to the hazards of the street, whether continuously or infrequently.”
Park Oil Co. v. Parham, 1 Va. App. 166, 169, 336 S.E.2d 531, 533 (1985)(quoting Immer & Co. v. Brosnahan, 207 Va. 720, 725, 152 S.E.2d 254, 257 (1967)). Furthermore, “the test . . . is *117not that other persons are exposed to similar risks, but rather that the employment exposes the workman to the particular danger in the street.” Park Oil Co., 1 Va. App. at 169, 336 S.E.2d at 533 (emphasis added).
Reliance upon Baggett Transportation Co. v. Dillon, 219 Va. 633, 248 S.E.2d 819 (1978) is, in my opinion, misplaced. In that case, the claimant was found beside his truck, killed by a single shot to the chest. Therein the Supreme Court stated:
Investigation by the Virginia State Police showed there had been no attempt to hijack the truck or its cargo or to rob either Dillon or Farris [travelling with Dillon, and asleep in the truck at the time of the shooting]. Metal seals on the rear doors of the trailer were intact after the incident. The investigation further disclosed that other shooting incidents had occurred at or near the rest area [where Dillon had parked his truck]. During the weekend of Dillon’s death, another .22-long caliber bullet had been fired into the widow [sic] of the rest area building.
Id. at 636, 248 S.E.2d at 821 (emphasis added). The Court concluded that a presumption that the injury arose out of the employment could not be applied in the case and, since no other evidence linked the employment to the assault, the claim would be denied.
Similarly, the Court, in Metcalf v. A.M. Express Moving Systems, Inc., 230 Va. 464, 339 S.E.2d 177 (1986), cited the absence of evidence of a robbery or theft of the truck’s contents in denying compensation to the driver, who was shot by an unknown assailant. Thus, in Baggett and Metcalf, neither claimant was able to negate the possibility that the assault was purely personal and unrelated to the employment.
In the present case, the evidence negates any purely personal motive behind the assault. Substantial evidence shows that robbery was the motive for Christian’s shooting. In any event, “the fact that the accident happens along a public highway, and that the danger is one to which the general public is likewise exposed, is not conclusive against the existence of . . . [a] causal relationship” between the injury and the employment. Baggett, 219 Va. at 638, 248 S.E.2d at 822. Christian only had to show that the em*118ployment exposed him to a particular danger. Park Oil Co., 1 Va. App. at 169, 336 S.E.2d at 533; Johnson v. Chesterfield County, 5 Va. App. 15, 359 S.E.2d 833 (1987). Christian’s employment exposed him to the danger of being robbed on a highway in the middle of the night.
Therefore, I would affirm the award of compensation.